IN THE DISTRICT COURT OF THE UNITED STATES
FOR THE WESTERN DISTRICT OF NORTH CAROLINA FILED

ASHEVILLE DIVISION ASHEVILLE, Nc
1:18 CR 42
| APR 3-0 2019
UNITED STATES OF AMERICA ) US, Dr
) WECTERN wiser ce OF Nc
Vv. ) RULE 11 INQUIRY &
) ORDER OF ACCEPTANCE
BRYAN JAMISON WATTS ) OF PLEA
. )

 

The Court is advised that you have filed a written plea agreement with the
Government in this case. The Court is required by the Federal Rules of Criminal Procedure
to inquire and advise you concerning the agreement. The Court must ask you some
questions and you will be required to personally respond to those questions under oath. I
will now ask the Clerk to administer the oath to you.

1. Do you understand that you are now under oath and that you are required to give
truthful answers to the questions that I am about to ask you?

YES: VA NO:

2. Do you understand that if you give false information under oath you may be
prosecuted for perjury or false statements?

YES: “~~ NO:
3. Are you able to hear and understand my questions?
YES: ~~ NO:

4. Do you understand that you have the right to have a United States District Judge
‘conduct this proceeding?

YES: Y NO: >

Case 1:18-cr-00042-MR-WCM Document 58 Filed 04/30/19 Page 1 of 9

 
5. Recognizing your right to proceed before a district judge, do you expressly consent
to proceed in this Court, that is, before a United States Magistrate Judge?

YES: Yo NO:

6. a) There has been presented to me a document entitled “Sealed Addendum to Entry
and Acceptance of Guilty Plea” which provides information to me concerning your
name, age, education, use of drugs or alcohol and medical information. Did you
provide the information for the completion of that document and did you sign that
document?

YES: NO:

b) Is all the information provided in the document true and accurate?

YES: YY NO: |

7. Is your mind clear and do you understand that you are here today to enter a guilty
plea that cannot later be withdrawn?

YES: ~ NO:

8. Have you and your attorney reviewed the Bill of Indictment and have you and your
attorney reviewed the plea agreement?

Pats ded YES: wz NO: __

— LZ Ponende
9. From my examination of the‘plea agreement I am advised that you are pleading
guilty to Count One as contained in the Bill of Indictment.

Read Count One of the Bill of Indictment to which Defendant is pleading guilty.
Are you pleading guilty to that offense?

YES: v~ NO:

The law requires that I advise you of the essential elements of such offense. Before I advise
you of those elements, I am going to read to you the statute that is alleged that you have

violated.

2

Case 1:18-cr-00042-MR-WCM Document 58 Filed 04/30/19 Page 2 of 9
Count One: 21 U.S.C. § 841
(a) Unlawful acts

Except as authorized by this subchapter, it shall be unlawful for any person
knowingly or intentionally—

(1) to manufacture, distribute, or dispense, or possess with intent to manufacture,
distribute, or dispense, a controlled substance.

Elements:

1. That you possessed a mixture and substance containing a detectable amount
of marijuana, a Schedule I controlled substance;

2. That you knew that substance to be a controlled substance;

3. That you did so possess such substance with the specific intent to distribute
the marijuana; and

4, You acted unlawfully, knowingly, intentionally, and willfully.
Penalties:

I am also required by law to advise you concerning the maximum and minimum penalties
prescribed by law for such an offense.

The maximum possible penalty for such offense is a term of imprisonment not more
than 5 years, a fine not to exceed the sum of $250,000, or both, a term of supervised release
of not less than 2 years, and a $100 special assessment.

However, if you have a prior conviction for a felony drug offense, the maximum
possible penalty for such offense is a term of imprisonment of not more than 10 years, a
fine not to exceed the sum of $500,000, or both, a term of supervised release of not less
than 4 years, and a $100 special assessment.

10. Do you understand that if you are not a citizen of the United States, your guilty plea
may result in your deportation from this country, your exclusion from admission to
this country, or the denial of your naturalization under federal law?

YES: “aa NO:

3

Case 1:18-cr-00042-MR-WCM Document 58 Filed 04/30/19 Page 3 of 9
11.

12.

13.

14.

a) Do you fully understand the charge against you, including the maximum and
minimum penalties?

YES: A NO:

b) Do you understand each element of the offense charged?

YES: a NO:

Cc) Do you understand that upon a plea of not guilty the Government would be
required to prove each element of the offense charged beyond a reasonable

doubt?

YES: MO NO:

d) Do you understand that the Government would be required to prove that the
unlawful act(s) were committed knowingly, willfully, intentionally, and
unlawfully?

YES: “ NO:

If the Court imposes an active term of imprisonment of more than one year, the
Court is required also to order a term of what is called “supervised release,” and a
term of supervised release may be ordered in other circumstances. This means that
after a defendant is released from prison, there are certain terms and conditions they
will be required to follow. The length of supervised release usually ranges from one
to five years but may be more or less than that for certain offenses.

Do you understand the terms “supervised release” as the Court has explained them

‘to you?
YES: 4 NO:

Do you understand that if you violate the terms and conditions of supervised release,
you could be returned to prison for an additional period of time?

YES: “a NO:

Do you understand that parole has been abolished in the federal system; and if you
are sentenced to a term of imprisonment, you will not be released on parole?

YES: Ae NO:

4

Case 1:18-cr-00042-MR-WCM Document 58 Filed 04/30/19 Page 4 of 9

 
15.

16.

17.

18.

19,

20.

21.

22.

Have you and your attorney discussed how the United States Sentencing Guidelines
may apply in your case?

K

YES: NO:

Do you understand how these Guidelines may apply to you?

_YES: “ NO:
Do you understand that the Court will not be bound by the Sentencing Guidelines
but nonetheless must consult those Guidelines and take them into account when

sentencing?
YES: “~ NO:

Do you understand that the sentence the Court will impose will be within the
statutory limits and in the Court’s sound discretion and could be greater or less than
the sentence as provided for by the Guidelines?

YES: a NO:

Do you understand that the Court will follow the procedural components of the
Guidelines system, which means that the Probation Office will prepare a
presentence report which contains Guidelines calculations and both you and the
Government will have an opportunity to object to any alleged deficiencies in the

report?
YES: x NO:

Do you understand that in some circumstances you may receive a sentence that is
different—that is, either higher or lower—than that called for by the Guidelines?

YES: 1% NO:

Do you understand that if the sentence is more severe than you expect or the Court
does not accept the Government’s sentencing recommendation, you will still be
bound by your plea and have no right to withdraw the plea of guilty?

YES: NO: |

Do you understand that the Court has the discretion, in appropriate circumstances,
to order you to make restitution to any victim of any offense. The Court may also,
in the appropriate circumstance, require you to pay the costs of your confinement in

5

Case 1:18-cr-00042-MR-WCM Document 58 Filed 04/30/19 Page 5 of 9
23.

24.

25.

26.

prison or costs of supervision or special investigative costs or all of these costs. The
Court may also require you to forfeit property involved in the offense. Do you
understand these requirements as I have explained them to you?

YES: NO:

Do you understand you have a right to plead not guilty, to have a speedy trial before
a judge and jury, to summons witnesses to testify in your behalf, and to confront
witnesses against you?

YES: A NO:

Do you understand that if you exercise your right to trial you would be entitled to
the assistance of an attorney, that you would not be required to testify, that you
would have the right to voluntarily testify and to present evidence at trial, to compel

_ the attendance of witnesses, that you would be presumed innocent, and the burden

would be on the Government to prove your guilt beyond a reasonable doubt. Do you
understand all of these rights?

YES: a NO:

Do you understand that by entering a plea of guilty you forfeit and waive (or give
up) your right to plead not guilty, to a trial by jury and at that trial the right to
assistance of counsel, the right to confront and cross-examine witnesses against you,
the right against compelled self-incrimination, the right to voluntarily testify on your
own behalf and to present evidence at trial, to compel the attendance of witnesses,
and any other rights associated with a jury trial. Do you understand that by entering
this plea of guilty you are waiving (or giving up) all of these rights? A trial will not
be held. If your plea of guilty is accepted, there will be one more hearing where the
District Court will determine what sentence to impose:

Do you understand those things?

YES: NO:

Are you, in fact, guilty of the count in the Bill of Indictment to which you have
come to court today to plead guilty? That is, did you commit the act(s) described in
Count One of the Bill of Indictment?

YES: Y NO:

6

Case 1:18-cr-00042-MR-WCM Document 58 Filed 04/30/19 Page 6 of 9
27.

28.

29.

30.

31.

32.

33.

a) Is your plea of guilty voluntary?

YES: NO: |

b) Other than the promises contained in the written plea agreement, has anyone
made any promise to you or threatened you in any way to cause you to enter
this plea of guilty against your wishes?

YES: - NO: YO

c) Do you enter this plea of guilty of your own free will, fully understanding |
what you are doing?

YES: x NO:

Do you understand that entering a plea of guilty to a felony charge may deprive you,
at least for a time, of certain civil rights such as the right to vote, hold a public office,
serve on a jury and possess a firearm?

YES: VA NO:

Is your willingness to plead guilty the result of prior discussions between your
attorney and the attorney for the Government?

YES: KX | NO:

Have you and the Government entered into a plea agreement in regard to this case?
[Attorney for the Government will present the terms of the agreement. ]

YES: ~~ NO:

Amended

Do you understand and agree with the terms of the plea agreement as they have just
been explained to you?

YES: ~~ NO:

An taded

Is this your signature on the plea agreement?

YES: x NO:

Have you discussed your right to appeal with your attorney, and do you understand -
the plea agreement in this case provides that you may not appeal your conviction or

lay, ended

Case 1:18-cr-00042-MR-WCM Document 58 Filed 04/30/19 Page 7 of 9

7
34,

35.

36.

37.

38.

“sentence or contest the same in a post-conviction proceeding unless it is on the

grounds of prosecutorial misconduct or ineffective assistance of counsel?

YES: “a NO:

Do you knowingly and willingly accept this limitation on your right to appeal and
to file post-conviction proceedings?

YES: “a NO:

Antadd,

_ Counsel, have you reviewed each of the terms of the plea agreement with Defendant

and are you satisfied that Defendant understands those terms?

YES: x NO:

Have you had ample time to discuss with your attorney any possible defenses that
you may have to the charge and have you told your attorney everything that you
want your attorney to know about this case?

YES: x ‘No:

Are you entirely satisfied with the services of your attorney?

YES: um | NO:

Are you telling the Court that you know and understand fully what you are doing;
that you have heard and understood all parts of this proceeding; and that you want
the Court to accept your plea of guilty?

YES: NO:

Do you have questions, statements, or comments to make about anything brought
up or discussed in the course of the proceeding? If you do, I will be happy to try and
answer your questions or I will be glad to hear any statements or comments that you

want to make.

YES: NO: “a

8

Case 1:18-cr-00042-MR-WCM Document 58 Filed 04/30/19 Page 8 of 9

 
On advice and in the presence of counsel, Defendant respectfully requests the
Magistrate Judge to accept his or her guilty plea. By signing below, Defendant and counsel
certify and affirm that the answers given to the questions propounded by the Court, as
recorded above and on the record, are true and accurate to the best of their knowledge. —

ZZ E—=—

 

Befendant’s Signature

  

 

  

(CoynGel’s Signa ure

Based upon the representations and answers given by Defendant and counsel in the
foregoing Rule 11 proceeding, the Court finds that Defendant’s plea is knowingly and
voluntarily made; and that Defendant understands the charge, potential penalties, and
consequences of said plea. The Court further finds that Defendant’s plea is supported by
an independent basis in fact containing each of the elements of the offense charged against
Defendant in Count One of the Bill of Indictment. Based thereon Defendant’s plea is
hereby accepted. In addition, I recommend that the District Court accept Defendant’s plea
and enter judgment thereon. If you have any objection to my recommendation, you have
14 days to file any such objections in writing with this Court. If you fail to object within
that 14-day period, it will be deemed a waiver of any such objection.

wae
SO ORDERED, this the 7° day of Aye: | | 2019.

W. CARLETON METCA
UNITED STATES MAGI TE JUDGE
9

Case 1:18-cr-00042-MR-WCM Document 58 Filed 04/30/19 Page 9 of 9

 
